DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher, US 2018/0353073 A1.
Regarding claim 1, Boucher discloses a wireless device (See fig. 3) for use with a first video conference device (20), a second video conference device (22), a wide area network ("WAN") (See fig. 3) and an item (subject 16 using diagnostic device 18), the first video conference device and the second video conference device being configured to establish a video conference over a secure communication channel over the WAN (¶ 0176), the first video conference device being configured to provide first video data and first audio data to the second video conference device during the video conference, the second video conference device being configured to provide second video data and second audio data to the first video conference device during the video conference, the first video conference device being additionally configured to display the second video data and to output the second audio data, the second video conference device being additionally configured to display the first video data and to output the first audio data, the first video conference device additionally being configured to transmit a video conference invitation in response to a video conference request, the video conference invitation including credentials to establish a communication channel with the first video conference device (¶ 0076 “This software establishes a link over the internet with an application server which enables the user to further establish a link through the internet with a provider whose information is stored in a database connected to the application server”), the second video conference device being additionally configured to transmit a magnification control signal (¶ 0176), said wireless device comprising:
a camera (¶ 0176) configured to:
image the item in a first magnification (¶ 0176 “The user and provider may communicate via a video call and the provider may view the diagnostic information in real time and/or remotely control aspects of the diagnostic device (such as zooming, angling the camera, adjusting lighting, etc)”);
output first image data of the item based on the first magnification (Note that Boucher discloses controlling zooming (¶ 0176).  This teaches output first image data of the item based on the first magnification as it depends on what the zoom has been controlled);
change the magnification (Boucher discloses controlling zooming (¶ 0176));
image the item in a second magnification (Note that Boucher discloses controlling zooming (¶ 0176).  This imaging the item in a second magnification as it depends on what the zoom has been controlled when capturing the image); and
output second image data of the item based on the second magnification (Note that Boucher discloses controlling zooming (¶ 0176, 0230 and 0406).  This teaches output second image data of the item based on the second magnification as it depends on what the zoom has been controlled for the second image);
a memory (¶ 0006, 0041, 0046, 0057, 0176); and
a processor configured to execute instructions stored on said memory (¶ 0046) to cause said wireless device to:
transmit the video conference request to the first video conference device (¶ 0176, 0187);
receive the video conference invitation (¶ 0176, 0187);
establish the communication channel with the first video conference device (¶ 0176, 0187);
transmit the first image data to the second video conference device (In ¶ 0176, Boucher discloses the establishment of a communication link between the wireless device and the second video conference device in order to send an image.  See also ¶ 0187);
receive the magnification control signal (Boucher teaches allowing the remote user to control zoom of camera from the remote devices (¶ 0176, 0230 and 0406));
instruct the camera to change the magnification based on the magnification control signal (Boucher teaches allowing the remote user to control zoom of camera from the remote devices (¶ 0176, 0230 and 0406)); and
transmit the second image data to the second video conference device (Boucher teaches allowing the remote user to control zoom of camera from the remote devices (¶ 0176, 0230 and 0406)).

Regarding claim 2, Boucher discloses that the second video conference device is additionally configured to transmit a lighting control signal (In ¶ 0365, Boucher discloses that the user may selectively turn on and off the lighting to emit a chose wavelength of range of wavelengths.  Also in ¶ 0497, Boucher discloses “Software analysis or user/provider indication of desired capture area may be used to turn lights on or off in order to illuminate the desired object, such as the ear drum”.  See also ¶ 0176 and 0200), said wireless device further comprising:
a light configured to provide a first illumination and to provide a second illumination (Light at different wavelengths (¶ 0365 and 0497)), wherein said processor configured to execute instructions stored on said memory to additionally cause said wireless device to:
instruct the light to provide the first illumination (light at first wavelength (¶ 0365 and 0497);
receive the lighting control signal (light at a selected second wavelength (¶ 0365 and 0497); and
instruct the light to provide the second illumination based on the lighting control signal (¶ 0365 and 0497).

Regarding claim 3, claim 3 is a method for the operations as recited in claim 1.  Therefore, limitations of claim 3 have been discussed and analyzed in the rejection of claim 1.

Regarding claim 4, limitations of claim 4 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 5, claim 5 is directed to a non-transitory, computer-readable media having computer-readable instructions stored thereon to perform the operations as those recited in claim 1.  Thus, limitations of claim 5 have been discussed and analyzed in the rejection of claim 1.  Furthermore, Boucher discloses the use of a processor executing instructions in a memory to perform the invention (¶ 0046).
Regarding claim 6, limitations of claim 6 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 7, Boucher discloses a wireless device (See fig. 3) for use with a first video conference device (20), a second video conference device (22), a wide area network ("WAN") (See fig. 3) and an item (subject 16 using diagnostic device 18), the first video conference device and the second video conference device being configured to establish a video conference over a secure communication channel over the WAN (¶ 0176), the first video conference device being configured to provide first video data and first audio data to the second video conference device during the video conference, the second video conference device being configured to provide second video data and second audio data to the first video conference device during the video conference, the first video conference device being additionally configured to display the second video data and to output the second audio data, the second video conference device being additionally configured to display the first video data and to output the first audio data, the first video conference device additionally being configured to transmit credentials to establish a communication channel with said wireless device (¶ 0076 “This software establishes a link over the internet with an application server which enables the user to further establish a link through the internet with a provider whose information is stored in a database connected to the application server”), the second video conference device being additionally configured to transmit a magnification control signal (¶ 0176, 0230 and 0406), said wireless device comprising:
a camera (¶ 0176) configured to:
image the item in a first magnification (¶ 0176 “The user and provider may communicate via a video call and the provider may view the diagnostic information in real time and/or remotely control aspects of the diagnostic device (such as zooming, angling the camera, adjusting lighting, etc)”);
output first image data of the item based on the first magnification (Note that Boucher discloses controlling zooming (¶ 0176).  This teaches output first image data of the item based on the first magnification as it depends on what the zoom has been controlled);
change the magnification (Boucher discloses controlling zooming (¶ 0176));
image the item in a second magnification (Note that Boucher discloses controlling zooming (¶ 0176).  This imaging the item in a second magnification as it depends on what the zoom has been controlled when capturing the image); and
output second image data of the item based on the second magnification (Note that Boucher discloses controlling zooming (¶ 0176).  This teaches output second image data of the item based on the second magnification as it depends on what the zoom has been controlled for the second image);
a memory (¶ 0006, 0041, 0046, 0057, 0176); and
a processor configured to execute instructions stored on said memory (¶ 0046) to cause said wireless device to:
receive the credentials (¶ 0187);
establish the communication channel with the first video conference device (¶ 0176 and 0187);
transmit the first image data to the second video conference device (In ¶ 0176, Boucher discloses the establishment of a communication link between the wireless device and the second video conference device in order to send an image.  See also ¶ 0187);
receive the magnification control signal (Boucher teaches allowing the remote user to control zoom of camera from the remote devices (¶ 0176, 0230 and 0406));
instruct the camera to change the magnification based on the magnification control signal (Boucher teaches allowing the remote user to control zoom of camera from the remote devices (¶ 0176, 0230 and 0406)); and
transmit the second image data to the second video conference device (Boucher teaches allowing the remote user to control zoom of camera from the remote devices (¶ 0176, 0230 and 0406)).

Regarding claim 8, limitations of claim 8 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 9, claim 9 is a method for the operations as recited in claim 7.  Therefore, limitations of claim 9 have been discussed and analyzed in the rejection of claim 7.

Regarding claim 10, limitations of claim 10 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 11, claim 11 is directed to a non-transitory, computer-readable media having computer-readable instructions stored thereon to perform the operations as those recited in claim 7.  Thus, limitations of claim 11 have been discussed and analyzed in the rejection of claim 7.  Furthermore, Boucher discloses the use of a processor executing instructions in a memory to perform the invention (¶ 0046).

Regarding claim 12, limitations of claim 12 have been discussed and analyzed in the rejection of claim 2.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697December 14, 2022